Van Wyck, Ch. J.
The plaintiff is the payee of the note sued upon, and defendant indorsed it for the maker before its • delivery to plaintiff. The Common Pleas has held in this case that the, statements, made to and by the defendant when he indorsed the .note were sufficient to overcome the legal presumption, from the irregular indorsement itself, that the irregular indorser was only liable as second indorser. The • proof of the statements to and • by the defendant at the time of the indorsement were .substantially, the same on both trials. The disputed questions of fact were submitted to the jury without objéction. or exception by defendant to the' judge’s, charge. The judgment and order are affirmed, with costs.''.
McCarthy, and Schuchman, JJ., c’oncur.
Judgment and order affirmed, with costs.